Citation Nr: 1421440	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-03 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from September 1968 to October 1972.  He served in Vietnam from January through December 1970.  His military decorations are the National Defense Service Medal and a Rifle Badge.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Upon finding new and material evidence to reopen the claim for service connection for posttraumatic stress disorder (PTSD), the de novo adjudication of service connection for a psychiatric disorder must include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the issue of service connection for a psychiatric disorder, to include PTSD, is remanded.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  In a rating decision in December 2006, the RO denied service connection for PTSD; the Veteran was notified of this decision and of his procedural and did not file an appeal.  

3.  The additional evidence submitted since the rating decision of December 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying service connection for PTSD is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2013).  

2.  The additional evidence presented since the December 2006 rating decision denying service connection for PTSD, is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was notified in December 2006 of a rating decision that month denying service connection for PTSD.  He initiated a timely appeal by filing a notice of disagreement in February 2007 but after a statement of the case was issued on December 27, 2007, his substantive appeal, VA Form 9 was not received until March 28, 2008.  He was notified by RO letter of April 7, 2008, the he had not perfected the appeal in a timely manner.  He was informed that if he disagreed with that determination, i.e., the timeliness of the substantive appeal, he could appeal that determination.  However, he did not do so.  Accordingly, the December 2006 rating decision is final.  38 U.S.C.A § 7105(c); 38 C.F.R. § 3.104(a).  In April 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.    

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the rating decision in December 2006 was the last final denial of the claims, the Board must review the evidence submitted since that rating decision to determine whether the claim should be reopened and considered on the merits.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The service treatment records do not show that the Veteran was treated for psychiatric disability or that a psychiatric disability was diagnosed.  The psychiatric evaluation on the separation examination was normal.  In a September 2006 stressor letter the Veteran reported that while in Vietnam he had seen a kid go crazy.  

VA outpatient treatment records show psychiatric evaluations of the Veteran in 2006, some of which resulted in a diagnosis of PTSD.  A June 2006 VA outpatient treatment record psychiatric evaluation noted a discrepancy between his verbal report and functioning, and his test scores.  A July 2006 VA outpatient treatment record reflects that he reported that he served in a combat zone in Vietnam at fire bases near Duc Pho and Quang Ngai.  On another occasion, the Veteran reported that he was in a convoy that came under sniper fire.  The Veteran stated that wanted to extend his tour in Vietnam but was told that he was too "messed up."  

The December 2006 rating decision denied service connection for PTSD on the basis that it was not possible to verify the Veteran's stressor, as related in his September 2006 stressor statement, and the tentative diagnoses of PTSD shown in the VA outpatient treatment records were not based on a verified stressor.  

The additional evidence includes VA records of treatment records; an April 2007 statement from a friend that reflects the Veteran was socially reclusive; and an April 2007 statement from a VA Supervisory Readjustment Counseling Therapist shows that the Veteran was seen at a Vet Center outstation, the Open Door, in Indiana, Pennsylvania in individual and group therapy for issues originating from traumatic events in Vietnam.  

The Veteran submitted a photocopy of an undated article indicating that Fire Support Base (FSB) 411 came under enemy fire.  He has also submitted additional statements and testimony concerning combat events at FSB 411.  He has submitted information from the Hill 411 Association which shows that the document was dedicated to those men of the 3rd Battalion, 1st Infantry Regiment, and to those of D Battery, 6th Battalion, 11th Artillery, who served at FSB 411 in Quang Ngai Province, Vietnam.  That document describes various combat related events that occurred in and around FSB 411.  The Veteran also submitted information from the Vietnam Veterans Memorial indicating that a particular American soldier died on November [redacted], 1970, in Quang Ngai from hostile fire.  

In January 2009, the RO made a formal determination that there was a lack of information needed to corroborate the Veteran's stressors.  It was noted that there was no indication of his being awarded individual combat awards.  Information from a "CURR" request shows that on May 7, 1970, the 3rd Battalion, 1st Infantry was attacked at FSB 411 by and enemy force, resulting in the death of 10 of the enemy and the capture of two.  The Veteran's service personnel records show that he was assigned in February 1970 as an artillery crewman to D Battery, 6th Battalion, 11th Artillery and that later that month he was a cannoneer with the D Battery, 6th Battalion, 11th Artillery.  

On VA psychiatric examination in December 2009, it was noted that a prior psychiatric evaluation in 2006 indicated that his psychological test scores were inflated and highly suggestive of symptom over-reporting or fabrication.  The Veteran now related stressors that occurred in Vietnam that he had not related in 2006.  Currently, it was again noted that testing indicated over-reporting or fabrication of symptoms.  In totality, his scores reflected a significant degree of over-reporting, which was inconsistent with his reported experiences, overall functioning, and description of symptoms.  The description of stressors was somewhat discrepant between the current examination and when evaluated in 2006.  The examiner noted that the inconsistencies in his reported stressors brought into question the veracity of his reports.  The examiner also reported that the Veteran was not presenting will a full constellation of PTSD symptoms.  On mental status examination, he was noted as evasive.  

The diagnoses were an anxiety disorder, not otherwise specified (NOS) and unrelated to military service; and alcohol abuse, in full and sustained remission.  It was indicated that the information that the Veteran reported was largely obtained from material he researched on the Internet and, so, he could not be considered to have experienced a criterion "A" stressor; also, he did not present with the full constellation of PTSD symptoms.  The examiner concluded that the Veteran's current symptoms were most likely reflective of an anxiety disorder, NOS.  The examiner indicated that the Veteran had exhibited very good psychosocial functioning since discharge from service.  

Although the additional evidence indicates that the Veteran over-reported his symptoms and that his recitation of in-service stressors was not been consistent, the new evidence shows that the Veteran served in a combat area in Vietnam.  As to this, in the reopening context, the Board may not weigh the credibility of the Veteran's reports of his in-service stressors.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, this new evidence is material to the question of whether he actually experienced any in-service stressors.  Accordingly, the claim for service connection for PTSD is reopened.  


ORDER

As new and material evidence has been presented, the claim of service connection for PTSD is reopened.  To this extent only, the appeal is granted.  


REMAND

The recent VA psychiatric examination in December 2009 did not comment upon the significance, if any, of (1) Veteran's in-service complaints of headaches, (2) Veteran's in-service hyperventilation syndrome, and (3) the in-service opinion that he might not be able to psychiatrically handle a one-year extension of his tour in Vietnam.  Also, while the December 2009 VA examination indicated that the Veteran had exhibited very good psychosocial functioning since his discharge from military service, this conclusion was not explained in light of the co-diagnosis of alcohol abuse, in full and sustained remission, and the observation that the Veteran had reported in 2006 that he his heavy alcohol use began during his service in Germany, after he served in Vietnam, and lasted until about 1977.  

Accordingly, the Veteran should be afforded a VA psychiatric examination to determine whether any acquired psychiatric disorder which he now has, including whether he now has PTSD, is of service origin.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include records of psychiatric treatment or evaluation at a Vet Center in Indiana, Pennsylvania.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records since November 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a comprehensive VA psychiatric examination to determine whether any previously or currently diagnosed psychiatric disorder is related to his military service.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The entire claims file must be made available to the examiner for review in conjunction with this examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service.  

In this regard, the examiner should comment upon the significance, if any of the following: (1) his in-service complaints of headaches, (2) his in-service hyperventilation syndrome, (3) and an in-service opinion that he might not be able to psychiatrically handle a one-year extension of his tour in Vietnam, and (4) the 2009 co-diagnosis of alcohol abuse, in full and sustained remission, in light of the observation that he reported in 2006 that he his heavy alcohol use began during his service in Germany, after he served in Vietnam, and lasted until about 1977.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner should be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor during military service.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 If the Veteran fails to report to the scheduled examination, obtain and associate with the claims files a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


